OPINION
PER CURIAM
The principal error complained of is that the judgment of the trial court is manifestly against the weight of the evidence.
To reverse upon that ground requires the concurrence of all of the judges of this court. We have carefully read and considered at length the record, and have been mindful of the law which requires proof of crime beyond a reasonable doubt, but we are unable to reach the unanimous conclusion that this conviction should be reversed upon the weight of the evidence.
We find no prejudicial error in any of the other claims made.
Judgment affirmed.